Citation Nr: 0705025	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of testicle 
trauma, to include infertility.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
October 1956 to March 1957, and served on active duty from 
February 1959 to February 1960.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
August 2001 rating decision of the VA Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran was afforded a videoconference hearing in April 
2003 before a Veteran's Law Judge who has since left the 
Board.  Regulation requires that a member of the Board who 
conducts a hearing must also participate in the final 
determination of the claim.  Since the Board member who 
conducted the 2003 hearing is no longer available, the 
veteran was offered the opportunity to appear at another 
hearing. 38 C.F.R. §  20.707 (2006).  The appellant elected 
to appear at a videoconference hearing before another 
Veteran's Law Judge, but failed to report for the scheduled 
appointment in February 2007.

The case was remanded by the Board in September 2003 and 
August 2005.


FINDINGS OF FACT

1.  The service medical records do not document any injury or 
disease of the testes during service.

2.  Infertility and other reported testicular symptomatology 
were first clinically indicated many years after discharge 
from active duty. 




CONCLUSION OF LAW

Claimed residuals of in-service testicle trauma, to include 
infertility, were not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5107, (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for residuals of 
testicle trauma in service, to include infertility.  He 
asserts that he had a son before entering active duty, 
sustained blunt force trauma to the testes in 1959, and that 
after he returned from service, he and his first and second 
wives were unable to conceive.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for residuals of trauma to 
the testicles has been accomplished.  As evidenced by the 
statement of the case and the supplemental statements of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in April 2001 and November 2004, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claim.  He has also been advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claim 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for residuals of testicle trauma, to include infertility.  
Private clinical records the veteran has identified have been 
requested and associated with the claims folder.  The case 
was remanded for further development on three occasions to 
supplement the record, in September 2003, August 2005 and 
July 2006.  The veteran was afforded a videoconference 
personal hearing in April 2003 and scheduled for another in 
February 2007, but declined to appear.  No reason was 
provided for his failure to report.  There is no indication 
from the appellant that there is outstanding evidence that 
has not been considered.  The Board thus finds that further 
assistance from VA would not aid the veteran in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issues on appeal.  
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Factual background

Upon service enlistment examination in February 1959, the 
appellant noted that he had a two-year old child.  His 
service medical records reflect that he was seen in May 1959 
for genital complaints that included burning on urination and 
a slight urethral discharge.  Laboratory studies were 
positive for a sexually transmitted disease for which 
penicillin was prescribed.  The appellant reported to the 
dispensary in November 1959 for a complaint of testicular 
swelling.  It was recorded at that time that examination of 
the genitalia was normal and that there was no disease.  In a 
service clinical entry dated in January 1960, it was noted 
that he had a sore on the penis.  Examination disclosed two 
ulcerative lesions.  An assessment of rule out lues was noted 
for which he was prescribed Neosporin.  Upon examination in 
February 1960 for discharge from active duty, the 
genitourinary system was evaluated as normal.  

The claims folder contains extensive service administrative 
documentation including an Airborne Quitters and Terminators 
sheet indicating that the veteran was released from such duty 
because he required dental treatment.  The appellant is shown 
to have gone AWOL four times during service, in one instance 
for as long as 100 days.  Following a psychiatric review, a 
diagnosis of passive aggressive reaction was rendered.  It 
was felt that he would continue to "get into difficulty" 
and recommended that he be separated from service on the 
basis of being an unrehabilitable military offender.  The 
veteran ultimately requested a hardship discharge for reasons 
that included his mother's debilitating injuries in a car 
accident and declining health, his wife's pregnancy with 
attendant "fainting spells" and dire family financial 
straits.  This was attested to by the American Red Cross in a 
notarized affidavit submitted on his behalf dated in November 
1959.  In a statement dated in January 1960, he related that 
his wife had suffered two miscarriages since he had been in 
service and she was pregnant once again. 

A statement dated in November 2000 was received from J. B. 
F., M.D., who stated that he was writing at the request of 
the veteran.  It was reported that the appellant had a 
history of testicular trauma while in the military in 1959, 
and that this had resulted in a history of infertility, and 
chronic scrotal pain.  W. R. B, D., O., wrote in letter 
received in February 2001 that the veteran had been a patient 
since 1972, and had related that while attached to the 101st 
Airborne, he sustained blunt trauma to the testes resulting 
in infertility.  It was reported that a sperm count in March 
1972 was negative for sperm. 

Sworn affidavits dated in February 2001 were received from a 
former girlfriend and the veteran's adopted daughter 
attesting to fact that he had told them he was unable to 
father children.  In a letter dated in July 2000 and received 
in February 2001, the veteran presented a chronology of 
pertinent events relating to his claim, including that he had 
received an order in May 1959 that he was being permanently 
disqualified from further airborne training due to medical 
reasons relating to testicle injury.  He related personal 
history that he had a son born in 1957 while on active duty.  
He said that he remarried in 1962 and that he and his wife 
were unable to conceive, and had gone to various doctors who 
advised him that he was infertile and would never father 
children.  The appellant stated that he was convinced that he 
sustained permanent injury to his testicles as the result of 
trauma or extreme physical exertion while in service.  He 
added that prior to May 1959, he had no problems with his 
testicles, but that after that, he was diagnosed as being 
sterile and had symptoms that included pain and swelling.

Received in February 2001 was a copy of printed medical 
authority pertaining to the testes and the various maladies 
to which they were subject.  

In his notice of disagreement dated in August 2001, the 
veteran detailed the circumstances of the claimed injury to 
the testicles.  He stated that the day before his visit to 
sick call, while standing in the chow line, another soldier 
shouted at him, shoved him and he fell to the floor.  He 
related that the other soldier immediately began kicking him 
in the groin.  The veteran stated that the following morning 
his testes were very swollen, discolored, and were extremely 
painful to the touch.  He said that the pain was so acute 
that he fell out of formation during physical training and 
was sent to the doctor to be examined.  The appellant stated 
that the doctor explained that due to the blunt trauma to the 
testes, he would be placed on light duty and would not be 
able to continue extreme physical activity for a period of 
time.  He said that a few days later, he received a notice in 
writing that he was permanently disqualified for airborne 
training but was not advised as to the reason why.  

The veteran presented testimony on personal hearing on appeal 
in April 2003 essentially reiterating what has been asserted 
in various statements in the record and recounted in detail 
elsewhere in this writing.  

In correspondence dated in January 2005, the veteran related 
that his ex-wife was thought to be pregnant at the time of 
his discharge from service, but that she was not.  He said 
that after seeking medical advice, they learned that he could 
no longer father children.  He related that that this 
condition led to their divorce and that  he was trying to 
obtain a statement from his ex-wife as to the circumstances.  

Dr. W. R. B., D.O submitted a letter dated in December 2005 
on the veteran's behalf essentially reiterating information 
previously provided in February 2001.  It was also added that 
in the years following service, the testes swelled 
sporadically, and that the appellant had excruciating pain 
resulting in infertility.  

Legal Analysis

The record reflects that the veteran has provided a detailed 
account of blunt trauma to the testes in service with 
residual symptomatology since that time.  He now states that 
an altercation in which he was repeatedly kicked in the groin 
in May 1959 resulted in severe symptoms for which he had to 
seek medical treatment.  The Board observes, however, that 
his assertions are not verified by the objective record which 
merely shows that he was treated for a complaint of swollen 
testicles in November 1959 and that no evidence of disease or 
abnormality was found.  There are no medical or 
administrative records denoting any such injury, to include 
his airborne training data.  The service medical records do 
not reflect any further complaint or reference to testicle 
symptoms during active duty, nor was the service discharge 
examination report indicative of any residuals or defects in 
this regard.  The first post service clinical indication of 
any disease process affecting the testicles is by way of the 
appellant's private examiner's report in 2000 that he was 
found to have a negative sperm count in 1972.  The physician 
appears to link infertility, as well as reported periodic 
testicular pain and swelling in the years after discharge 
from active duty to the veteran's claimed testicle injury in 
service.  

The Board finds, however, that the lack of a showing of 
testicle trauma in service, along with a negative examination 
when seen for treatment in November 1959, and no evidence of 
treatment for more than decade after discharge from active 
duty militate against a finding of any continuity of 
symptomatology deriving from the claimed in-service injury. 
See 38 C.F.R. § 3.303(c).  Therefore, despite the reasons 
advanced in support of the finding of infertility due to in-
service testicle trauma, it is found that the examiner's 
opinion is flawed as it appears to have been based on the 
veteran's own reported history of trauma in service that is 
not corroborated by the extensive in-service record.  It is 
well established that while it is the province of trained 
health care providers to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation (Jones v. Brown, 7 Vet. App. 134, 137 (1994)), a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Moreover, a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  In 
sum, the weight to be accorded the evidence in this case must 
be determined by the quality of the evidence and not 
necessarily by its quantity or source.

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence. Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  Therefore, under the circumstances, 
there is no adequate basis to conclude that any current 
testicle problem, to include infertility, is related in any 
way to service, and service connection must be denied.  For 
the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Service connection for residuals of trauma to the testes, 
including infertility, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


